Citation Nr: 0421543	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  96-48 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Kenneth B. Masson, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1996 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO, in pertinent part, denied 
service connection for a psychiatric disorder.

In a November 1997 decision, the Board, in pertinent part, 
denied service connection for a psychiatric disorder, 
determining that the veteran had not submitted a well-
grounded claim.  The veteran appealed the decision to The 
United States Court of Appeals for Veterans Claims (Court).

In a July 2000 order, the Court affirmed the Board's denial 
of service connection for a psychiatric disorder, which 
judgment was entered in August 2000.  The veteran appealed 
the decision to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  At that time, the 
Secretary filed an unopposed motion to remand for compliance 
with the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000), which the Federal 
Circuit granted in February 2001.

When the case was returned to the Court, it recalled its 
August 2000 judgment, revoked its July 2000 single-judge 
order, vacated the November 1997 Board decision to the extent 
that it denied service connection for a psychiatric disorder 
based on the lack of submitting a well-grounded claim, and 
issued an order in its stead remanding the veteran's claim 
back to the Board for readjudication under the new law 
consistent with the order.  This order was issued in March 
2001.

In August 2001, the Board remanded the claim to the RO for 
additional development and adjudicative action.  When the 
case came back to the Board, it denied the veteran's claim 
for service connection for a psychiatric disorder in a March 
2003 decision.  In April 2003, the veteran's representative 
filed a motion to vacate the March 2003 decision, stating 
that the RO had not complied with the Board's August 2001 
remand in failing to issue a supplemental statement of the 
case.  Additionally, he asserted that the RO had contacted 
the veteran without the permission of the veteran's attorney, 
which was a violation of due process.  In August 2003, the 
Board granted the veteran's representative's motion to vacate 
the March 2003 Board decision, which decision was vacated in 
September 2003.  Additionally, the Board remanded the 
veteran's claim that same month to the RO for compliance with 
the August 2001 Board remand.  The case has been returned to 
the Board for further appellate review. 


FINDING OF FACT

There is no competent evidence of a nexus between the 
diagnosis of anxiety neurosis with dysthymia and service.


CONCLUSION OF LAW

Anxiety neurosis with dysthymia was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the September 1996 
statement of the case, the April 2004 supplemental statement 
of the case, the November 1997 and March 2003 Board 
decisions, and in the March 2002 and December 2003 letters to 
the veteran.  Specifically, in the September 1996 statement 
of the case, the RO provided the veteran with the provisions 
of 38 C.F.R. § 3.303, which informed the veteran of the 
evidence necessary to establish service connection for a 
disability.  In the November 1997 decision, the Board told 
the veteran that he needed to bring forth evidence of a 
current disability, evidence of incurrence or aggravation of 
a disease or injury in service, and evidence of a nexus, or 
link, between the inservice disease or injury and the current 
disability.  While the Board determined that the veteran had 
not submitted a well-grounded claim (which standard is no 
longer applicable); it accurately informed the veteran that 
he had failed to provide competent evidence of a nexus 
between the post service diagnosis of anxiety neurosis with 
dysthymia and service.  The Board reiterated the finding of a 
lack of competent evidence of a nexus between the post 
service psychiatric disorder and service.  Such informed the 
veteran of the evidence necessary to establish service 
connection for a psychiatric disorder.  

In the March 2002 letter, the RO essentially reiterated what 
the Board stated; however, the RO indicated that the service 
medical records did not necessarily have to show the disease 
or injury in service and addressed presumptive service 
connection.  The RO also told the veteran that evidence of a 
current disability did not necessarily require medical 
evidence.  In the December 2003 letter, the RO stated that 
the evidence necessary to substantiate a claim for service 
connection, which was evidence of a disease or injury in 
service, evidence of a current disability, and evidence of a 
relationship between the current disability and service.  

Based on the above, the Board finds that VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed. 

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  See id.  
In the March 2002 letter, the RO stated that the law required 
VA to make reasonable efforts to help him get the evidence 
necessary to support his claim, such as medical records, 
employment records, or records from other federal agencies.  
It noted that the veteran must give VA enough information 
about this evidence so that VA could request the records from 
the person or agency who had them.  It further noted it was 
the veteran's responsibility to make sure that these records 
were received by VA.  In the December 2003 letter, the RO 
stated that VA was responsible for getting VA examination 
reports and VA treatment reports and that on behalf of the 
veteran, VA would make reasonable efforts to obtain any 
evidence that he informed it of, provided that he provide any 
necessary release for such information/records and a valid 
current address.  Finally, in the April 2004 supplemental 
statement of the case, the RO included the provisions of 
38 C.F.R. § 3.159, which also informed the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  Therefore, the Board finds that this part of the 
duty to notify has been met.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Initially, it must be noted that the veteran's 
attorney had alleged that VA had failed in its duty to assist 
by not obtaining private medical records that the veteran had 
alleged existed.  The RO had obtained VA treatment records 
and VA examination reports and had obtained most of the 
private medical records that the veteran had alleged were 
relevant to the issue of service connection for a psychiatric 
disorder.  The purpose of the August 2001 Board remand was to 
assist the veteran in obtaining private medical records from 
Dr. Gordon Ira and St. Lukes Hospital.  In the March 2002 
letter, the RO told the veteran that he should complete the 
enclosed VA Forms 21-4142, Authorization and Consent to 
Release Information to VA, for both Dr. Ira and St. Lukes 
Hospital so that it could obtain those records for him.  The 
RO also informed him that he could tell it about any 
additional evidence that the veteran felt was relevant to his 
claim and that VA would attempt to obtain it.  The RO asked 
that the veteran provide the information within 60 days.  

In a January 2003 VA Form 119, Report of Contact, it shows 
that a VA employee called the veteran to ask if he had 
responded to the March 2002 letter.  She stated that the 
veteran indicated he had remembered receiving the letter, but 
had not sent anything to VA.  The VA employee noted that the 
veteran told her that as to both Dr. Ira and St. Lukes 
Hospital, he had spoken with them and they told him that they 
did not have records that old.  She stated that he indicated 
they had been destroyed.  The Board finds that VA has no 
further duty to attempt to obtain these records.  VA has 
given the veteran an opportunity to assist it with obtaining 
these records, and the veteran has not completed the 
necessary forms.  

The RO obtained the veteran's service medical records from 
the National Personnel Records Center.  The RO also obtained 
the veteran's VA medical records from the VA Medical Center 
in St. Petersburg, Florida.  Additionally, VA has obtained 
the private medical records that the veteran had indicated 
existed.  The veteran has not indicated the existence of any 
additional records that would aid in substantiating the 
claim.  Finally, in accordance with its duty to assist, the 
RO had the veteran undergo a VA examination related to his 
claim.

The Board notes that the United States Court of Appeals for 
Veteran Claims (Court) decision in Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. June 24, 2004), held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the issuance of a VCAA letter.  However, the Court 
acknowledged that VA could show that the lack of a pre-AOJ 
decision notice was not prejudicial to the claimant.  Id.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notices provided to the veteran in March 2002 and 
December 2003 were not given prior to the AOJ adjudication 
currently on appeal, the notice was provided by the AOJ prior 
to the transfer and certification of the veteran's case to 
the Board, and the content of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  In both letters, the RO provided the veteran 
with 60 days to submit additional evidence.  Additionally, 
following the issuance of the December 2003 letter, the RO 
issued a supplemental statement of the case in April 2004, 
provided the veteran with an additional 60 days to submit 
evidence or argument.  He submitted no additional evidence 
following both the issuance of the December 2003 letter and 
the April 2004 supplemental statement of the case.  The Board 
finds that the claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial error to the claimant.  

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the January 2004 letter that was 
provided to the veteran did not contain the exact wording of 
the "fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  Specifically, in the 
December 2003 letter, the RO asked the veteran to submit 
evidence of a psychiatric disorder in service or evidence of 
continued treatment for symptoms since service.  The RO also 
stated that it would obtain any evidence that the veteran 
informed VA that was relevant to his claim.  Such statements 
by the RO would inform the veteran that any additional 
evidence relevant to his claim should be submitted.  Thus, 
the Board finds that in this case, each of the four content 
requirements of a VCAA notice has been fully satisfied, and 
that any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  
38 C.F.R. § 20.1102.  Regardless, in an Office of General 
Counsel opinion, the General Counsel determined that the 
Court's holding that the statute and the regulation required 
VA to include the fourth element was obiter dictum and was 
not binding on VA.  VA OGC Prec. Op. No. 1-2004 (Feb. 24, 
2004).  The General Counsel noted that section 5103(a) does 
not require VA to seek evidence from a claimant other than 
that identified by VA as necessary to substantiate the claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

Service medical records reveal no complaints, treatment or 
diagnoses relating to a psychiatric disability.  September 
1965 and May 1968 reports of medical examination revealed 
that psychiatric evaluations were normal.  

Private treatment records dated in 1981 reveal complaints of 
nervous episodes, headaches, and palpitations, while 
undergoing an evaluation for hypertension.  A referral by 
J.C. Whang, M.D., for further evaluation of the veteran's 
hypertension, dated in September 1981, noted complaints of 
fatigue, irritability, and nervousness.  Office progress 
notes dated from 1984 to 1993 reveal treatment for 
disabilities not related to a psychiatric disorder.  

Private treatment records dated from 1993 to 1996, reveal 
treatment for disabilities not related to a psychiatric 
disorder.  A February 1994 and May 1995 record listed along 
with other diagnoses, including hypertension, an assessment 
of anxiety.  

A May 1996 VA examination report shows that the examiner 
noted that the veteran had a depressed mood and blunted 
affect.  He noted that the veteran had anxiety related to 
substantial medical and financial difficulties.  The veteran 
provided a history of being hospitalized in 1994 at a mental 
health center in Jacksonville, Florida, after suffering a 
"nervous breakdown."  The examiner entered a diagnosis of 
anxiety neurosis with dysthymia due to mounting physical and 
financial problems.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection for a 
psychosis may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) 
(2003).  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's (Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against a 
grant of service connection for a psychiatric disorder, 
diagnosed as anxiety neurosis with dysthymia.  The service 
medical records are silent for any findings or diagnoses of a 
psychiatric disorder.  There is no evidence of record to show 
that a psychosis may have been manifested to a compensable 
degree within one year following the veteran's discharge from 
service.  Finally, the veteran has not brought forth 
competent evidence of a nexus between the current diagnosis 
of anxiety neurosis with dysthymia and service.  In fact, 
there is evidence to the contrary.  In the May 1996 VA 
examination report, the examiner attributed the veteran's 
anxiety neurosis with dysthymia to his mounting physical and 
financial problems.  This does not provide a nexus between 
the psychiatric diagnosis and service.  Thus, without 
competent evidence of a nexus between the diagnosis of 
anxiety neurosis with dysthymia and service, service 
connection for such cannot be granted.  

Further, the veteran has not brought forth any evidence of 
continuity of symptomatology of psychiatric complaints 
between the time he got out of service and 1994, which is a 
25-year period.  The May 1994 medical record was the first 
showing of a psychiatric disorder, and the examiner did not 
attribute the diagnosis to the veteran's service.

Although the veteran has asserted that he has a psychiatric 
disorder, which is related to service, he does not have the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Accordingly, for the reasons stated above, the preponderance 
of the evidence is against the claim for service connection 
for a psychiatric disorder, diagnosed as anxiety neurosis 
with dysthymia, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55. 


ORDER

Service connection for a psychiatric disorder, diagnosed as 
anxiety neurosis with dysthymia, is denied.



_______________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



